t c summary opinion united_states tax_court samuel brach and lillian brach petitioners v commissioner of internal revenue respondent docket no 15460-12s filed date ronald jay cohen for petitioners gennady zilberman for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 and d for a substantial_understatement of tax after concessions by petitioners the issues remaining for decision are whether petitioners are liable for tax on income of dollar_figure received from the surrender of a life_insurance_contract we hold that they are and unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that mr brach received benefits of dollar_figure and that mrs brach received benefits of dollar_figure from the social_security administration in petitioners further concede that their social_security_benefits will be includible in gross_income as determined in the notice_of_deficiency if the substantive issue described above in the text is decided in respondent’s favor other adjustments made by respondent in the notice_of_deficiency namely the increase in the child_tax_credit and the disallowance of both the earned_income_tax_credit and the additional_child_tax_credit are mechanical in nature and have not been otherwise contested by petitioners the resolution of these other adjustments also depends on the disposition of the disputed substantive issue although the parties’ stipulation of facts states the distribution was dollar_figure all monetary amounts are rounded to the closest dollar therefore we decide this opinion using dollar_figure for the amount received and dollar_figure for the gross distribution whether petitioners are liable for the accuracy-related_penalty under sec_6662 and d we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and supplemental stipulation of facts and accompanying exhibits petitioners resided in new york at the time that the petition was filed in mrs brach was employed in a bakery mr brach was disabled during and was unable to engage in gainful employment in date mr brach acquired an insurance_policy on his life from guardian life_insurance co guardian the policy had a cash_value portion and a dividends portion the former grew with the age of the policy and the latter grew with investments made through the policy under the terms of the policy mr brach was permitted to borrow against the policy in an amount not in excess of its cash_value also under the terms of the policy mr brach was permitted to terminate the policy and receive as a distribution the cash_value of the policy plus any accrued dividends minus any outstanding debts against the policy in or around mr brach borrowed against the cash_value of the policy interest due on the loan accrued at a specified annual percentage rate pursuant to the terms of the loan agreement petitioners did not pay back the loan in date mr brach was obliged to surrender the policy after petitioners became unable to pay the premium or make loan repayments upon surrender policy proceeds paid the outstanding loan in full and mr brach received a check for dollar_figure which represented the net value of the policy surrender of the policy gave rise to a gross distribution of dollar_figure at the time of surrender mr brach’s investment_in_the_contract was dollar_figure guardian issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting a gross distribution of dollar_figure and taxable_income of dollar_figure the latter amount represented the difference between the gross distribution dollar_figure and mr brach’s investment_in_the_contract dollar_figure petitioners retained moses neuman an enrolled_agent who practiced before the internal_revenue_service as a tax professional to prepare their tax_return petitioners provided mr neuman with mrs brach’s form_w-2 wage as applicable for the taxable_year an enrolled_agent is an individual who demonstrates special competence in tax matters by written examination continued and tax statement both of petitioners’ forms 1099-ssa social_security_benefit statement and the form 1099-r in respect of the surrender of the life_insurance_policy on the basis of petitioners’ income and expenses assets and various loan liabilities mr neuman determined that petitioners were insolvent and were not required to report on their return cancellation_of_indebtedness_income in respect of the surrender of the life_insurance_policy further given petitioners’ modest income exclusive of the distribution arising from the surrender of the life_insurance_policy mr neuman determined that no part of petitioners’ social_security_benefits was taxable finally mr neuman determined that it was unnecessary to attach to petitioners’ return a form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment the forms 1099-ssa issued by the social_security administration continued administered by or administered under the oversight of the director of practice within the internal_revenue_service and who has not engaged in any conduct that would justify the censure suspension or disbarment of any practitioner c f_r sec a or the form 1099-r issued by guardian after preparing the return mr neuman reviewed it with petitioners who then timely filed it in date respondent issued to petitioners a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 and d petitioners timely filed a petition for redetermination discussion i life_insurance contract6 a the parties’ arguments petitioners invoke sec_108 they argue that the surrender of their life_insurance_policy gave rise to cancellation_of_indebtedness_income and that because form_982 is used to determine the amount of discharged indebtedness that can be excluded from a taxpayer’s gross_income pursuant to sec_108 the taxpayer must list the basis for exclusion_from_gross_income for example insolvency and the amount excluded from gross_income form_982 is required to be filed with the taxpayer’s tax_return the substantive issue presented by this case is essentially legal and not factual we therefore need not address provisions affecting either the burden_of_proof or the burden of production see eg sec_6201 rule a kleber v commissioner tcmemo_2011_233 sanders v commissioner tcmemo_2010_279 they were insolvent at the time no part of the distribution is includible in gross_income by virtue of sec_108 respondent argues that petitioners failed to prove that they were insolvent but more fundamentally respondent argues that because the surrender of the life_insurance_policy resulted in the full satisfaction of an outstanding debt ie guardian was paid in full and did not forgive any part of mr brach’s indebtedness sec_72 is the key code section the court agrees with respondent that sec_108 is not relevant and that sec_72 provides the touchstone for decision accordingly the issue of petitioners’ insolvency vel non need not be decided b taxation of distributions from life_insurance contracts gross_income includes all income from whatever source derived sec_61 sec_61 lists specific forms of gross_income including income from life_insurance contracts sec_61 sec_108 provides that income received from the discharge_of_indebtedness may be excludable from a taxpayer’s gross_income under certain circumstances petitioners argue that sec_108 applies which provides as a general_rule gross_income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent for federal_income_tax purposes petitioners’ life_insurance_policy loan was a true loan see mcgowen v commissioner tcmemo_2009_285 wl aff’d 438_fedappx_686 10th cir see also atwood v commissioner tcmemo_1999_61 wl the insurance_policy included terms for an interest rate on amounts borrowed against the policy a requirement indicative of bona_fide debt mcgowen v commissioner wl at citing 55_tc_896 aff’d 464_f2d_479 5th cir 44_tc_660 and 35_tc_1083 consequently petitioners would not have had to recognize these loan proceeds as taxable_income when they received them see 493_us_203 461_us_300 rather petitioners were expected to pay back the loans to the insurance_company see commissioner v tufts u s pincite where an insurance_policy is terminated and the proceeds are used to satisfy a loan against the policy the payment against the loan is treated as if the taxpayers received the payment and applied it against the outstanding loan see mcgowen v commissioner tcmemo_2009_285 atwood v commissioner tcmemo_1999_61 see also brown v commissioner tcmemo_2011_83 aff’d 693_f3d_765 7th cir barr v commissioner tcmemo_2009_250 the tax treatment of a distribution from a life_insurance_policy is governed by sec_72 thus an amount received in connection with a life_insurance_contract which is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance_contract sec_72 a c feder v commissioner tcmemo_2012_ wl at the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent such amounts were excludable from gross_income sec_72 feder v commissioner wl at n sec_1_72-6 income_tax regs in the instant case mr brach owned a life_insurance_policy with guardian he took out a loan against the policy after petitioners became financially unable to pay the premium or make loan repayments the policy was surrendered in date the surrender of the policy gave rise to a gross distribution of dollar_figure upon surrender of the policy the distribution proceeds were first used to satisfy mr brach’s outstanding loan against the policy which loan was paid in full net_proceeds of dollar_figure were then paid in cash to mr brach clearly guardian did not forgive or write off cancel or discharge any part of the loan for the simple reason that it was paid in full at the time of surrender mr brach’s investment_in_the_contract was dollar_figure which portion of the gross distribution was nontaxable see sec_72 but the balance of the gross distribution or dollar_figure constitutes taxable_income see atwood v commissioner wl at stating when the taxpayers’ policies terminated their policy_loans including capitalized_interest were charged against the available proceeds at that time this satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioners and constituted income to them at the time a contrary result would permit policy proceeds including previously untaxed investment returns to escape tax altogether and finds no basis in the law citations omitted petitioners did not receive income from the discharge_of_indebtedness a discharge_of_indebtedness occurs when the debtor is no longer legally required to satisfy his debt either in part or in full caton v commissioner tcmemo_1995_80 wl at citing 499_us_573 n see also mcgowen v commissioner tcmemo_2009_285 in the instant case the loan to mr brach was not discharged rather it was extinguished after guardian applied the distribution proceeds against mr brach’s debt completely satisfying the loan accordingly mr brach’s debt was satisfied and not discharged ii accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 290_us_111 in the instant case respondent’s notice_of_deficiency determines the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax see sec_6662 here the understatement of dollar_figure is substantial because it exceeds dollar_figure and is greater than of the tax required to be shown on the return consequently respondent has carried his burden of production as a result petitioners now bear the burden to show that an exception to the penalty applies see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs petitioners contend they had reasonable_cause and acted in good_faith in relying on advice from their return preparer mr neuman reliance on a professional tax adviser’s advice may demonstrate reasonable_cause and good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1 b c income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners retained mr neuman an enrolled_agent to prepare their tax_return as an enrolled_agent mr neuman practiced before the internal_revenue_service as a tax professional a fact known to petitioners petitioners provided mr neuman with mrs brach’s form_w-2 both forms 1099-ssas in respect of their social_security_benefits and the form 1099-r in respect of the surrender of the life_insurance_policy mr neuman determined that because petitioners were insolvent they were not required to include any income from the surrender of the life_insurance_policy on their tax_return and that they did not need to attach a form_982 the form 1099-r or the forms 1099-ssa to their tax_return when it was filed mr neuman explained to petitioners why in his judgment income from the surrender of the insurance_policy need not be reported on their tax_return mr neuman also advised petitioners that social_security_benefits are not reportable if a taxpayer’s other income is sufficiently modest the status of enrolled_agent can tend to show competence see mills v commissioner tcmemo_2013_4 see also 440_f3d_375 6th cir much like a taxpayer’s reliance on an attorney or an accountant reliance on an enrolled_agent is a factor we may consider in determining the reasonableness of a taxpayer’s actions aff’g tcmemo_2004_ an enrolled_agent is an individual who has displayed special competence in tax matters c f_r sec a in the instant case the record demonstrates both that petitioners reasonably believed that mr neuman was competent to prepare their return and that they had no reason to question his advice next petitioners provided to mr neuman complete and accurate information specifically including mrs brach’s form_w-2 both forms 1099-ssa regarding petitioners’ social_security_benefits and the form 1099-r regarding the surrender of the life_insurance_policy finally petitioners relied in good_faith on mr neuman’s judgment it is clear from the record that petitioners are not experienced in tax matters mr neuman explained to petitioners that because of their insolvency and otherwise modest income no part of either the distribution from guardian or their social_security_benefits would be taxable and that petitioners need not attach to their return either form_982 or any form_1099 petitioners had no reason not to accept mr neuman’s advice and they filed their tax_return accordingly in sum the court finds that petitioners acted in good_faith and reasonably relied on mr neuman an enrolled_agent to whom they fully disclosed all information necessary to determine their proper tax_liability for see thomas v commissioner tcmemo_2013_60 see also neonatology assocs p a v commissioner t c pincite humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs we therefore hold that petitioners come within the reasonable_cause exception of sec_6664 and are not liable for the accuracy-related_penalty under sec_6662 and d conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support results contrary to those reached herein to give effect to our disposition of the disputed issues decision will be entered for respondent as to the deficiency in tax and for petitioners as to the accuracy-related_penalty
